 

Exhibit 10.1

 

SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE

 

This Settlement Agreement and Release (“Agreement”) is entered into by and
between Skyline Medical Inc., a Minnesota Corporation (formerly known as
BioDrain Medical, Inc., a Minnesota Corporation) (“BioDrain”), and all persons
and entities claiming by or through BioDrain, on the one hand, and Kevin
Davidson (“Davidson”), and all persons and entities claiming by or through
Davidson, on the other hand. BioDrain and Davidson collectively are referred
herein as “Settling Parties” or, singularly, as “Settling Party,” as appropriate
from the context.

 

Recitals

 

WHEREAS:

 

A. In or about April 2012, a dispute arose between the Settling Parties
regarding what, if any, amount was owed by one Settling Party to the other
arising from Davidson’s employment with BioDrain;

 

B. As part of the dispute, Davidson alleged that he is entitled to reimbursement
of back-wages and unused vacation time, and severance pay;

 

C. As part of the dispute, BioDrain alleged that it is entitled to reimbursement
of over-payment of wages to Davidson and the return of BioDrain property;

 

D. Effective September 14, 2012, the Settling Parties signed a Settlement
Agreement and Mutual General Release (the “Prior Agreement”);

 

E. In or about June of 2013, a dispute arose between the Settling Parties
regarding their respective rights and obligations under the Prior Agreement;

 

F. On or about July 1, 2013, BioDrain commenced an action against Davidson in
Dakota County District Court, State of Minnesota, Court File No.
19HA-CV-13-2967, alleging inter alia that Davidson breached the Prior Agreement
(the “Action”);

 

G. On or about July 2, 2013, Davidson purported to rescind the Prior Agreement,
which rescission was disputed by BioDrain;

 

H. The Settling Parties now wish to settle all outstanding issues between them
in accordance with the terms and conditions of this Agreement, without any
admission or acknowledgment of liability by any Settling Party.

 



 

 

 

NOW, THEREFORE, the Settling Parties hereby agree as follows:

 

Terms, Covenants and Releases

 

1. Consideration. In consideration for the releases and other consideration set
forth in this Agreement, including without limitation Davidson’s agreements in
Section 8 hereof relating to confidentiality, noncompetition and
nonsolicitation:

 

1.1.BioDrain hereby acknowledges that Davidson is the lawful owner of 50 shares
reflected by stock certificate number 1608-9, received on about August 20, 2012
(the “Existing Shares.”)

 

1.2.BioDrain hereby acknowledges that Davidson is the lawful owner of 333,330
shares reflected by stock certificate number 1853-1, received on about April 25,
2013 upon exercise of a stock option dated August 1, 2011 (the “2011 Option
Shares.”)

 

1.3.BioDrain hereby acknowledges that Mr. Davidson is entitled to exercise
options under the Option Agreement dated as of June 5, 2008 attached hereto at
Exhibit A (the “2008 Option Agreement”), pursuant to all terms and conditions
stated therein, except as modified as follows (a) the 2008 Option Agreement
shall be deemed to entitle Davidson to purchase 325,187 shares (the “2008 Option
Shares”) at an exercise price of $.0167 (after adjustment for stock splits that
occurred in 2008 relating to BioDrain common stock), and subject to any further
stock splits which might occur prior to exercise, and (b) Davidson may exercise
the 2008 Option Agreement on or before December 31, 2013, after which date
Davidson will have no further rights to exercise the 2008 Option.

 

1.4.Notwithstanding anything to the contrary in this Agreement, Mr. Davidson
will not sell more than 50,000 shares of BioDrain stock (including without
limitation the Existing Shares, the 2011 Option Shares and the 2008 Option
Shares) during any calendar week (Monday through Sunday.)

 

1.5.Notwithstanding anything to the contrary in the Prior Agreement, BioDrain
shall not be required to issue and deliver to Davidson the four (4) warrants for
800,000 shares (collectively, the “Warrants”) described in Section 2.1 of the
Prior Agreement, and Davidson hereby fully and permanently disclaims any right
to such Warrants.

 

1.6.Notwithstanding anything to the contrary in the Prior Agreement, BioDrain
shall not be required to issue and deliver to Davidson right, title and interest
in and to the laptop computer described in Section 2.2 of the Prior Agreement,
and Davidson hereby fully and permanently disclaims any right to such laptop
computer.

 



 

 

 

1.7.Notwithstanding anything in the Prior Agreement to the contrary, Davidson
acknowledges and agrees that he owns no other BioDrain shares and has no rights
with respect to BioDrain shares, except as set forth in Sections 1.1, 1.2, and
1.3 above, and that he has no rights of any kind to any other BioDrain shares,
vested or unvested, pursuant to the 2008 or 2011 option agreements, or any other
option or warrant agreement, or any other source, except as expressly set forth
in Sections 1.1, 1.2 and 1.3 above.

 

1.8.Simultaneously with the execution of this Agreement by BioDrain, the Parties
will enter into a Consent Judgment and Stipulated Order of Dismissal in the form
attached hereto as Exhibit B and file it with the Court. Thereafter, the Parties
shall encourage the Court to approve and enter the Consent Judgment and
Stipulated Order of Dismissal in the form attached hereto and reasonably
cooperate with one another to effectuate the same.

 

1.9.Following entry of the Consent Judgment and Stipulated Order of Dismissal,
BioDrain shall pay to Mr. Davidson the sum of twenty thousand dollars
($20,000.00). Payment shall be as follows: The payment will be by certified
check made payable to "Kevin Davidson" delivered to the office of Mr. Davidson's
legal counsel, Trepanier & MacGillis P.A., 8000 Flour Exchange Building, 310
Fourth Avenue South, Minneapolis, Minnesota 55415 (the "Settlement Payment") on
the following schedule: 1) $10,000 within seven (7) calendar days following
entry of the Consent Judgment and Stipulated Order of Dismissal, and 2) $10,000
within thirty (30) calendar days following the first payment.

 

1.10.This Agreement will not become effective unless and until: (a) all parties
listed in the signature block below have signed this Agreement and (b) the
Consent Judgment and Stipulated Order of Dismissal have been entered as provided
in Section 1.8 above substantially in the form attached hereto as Exhibit B.

 

2. Investment Representation.

 

2.1. Davidson (i) understands that the 2008 and 2011 Options, and the shares of
the Common Stock for which the Options were or are exercisable, are
characterized as “restricted securities” under the federal securities laws since
such securities are being acquired from BioDrain in a transaction not involving
a public offering and that, under such laws and applicable regulations, such
securities may be resold without registration under the Act only in certain
limited circumstances and (ii) represents that he is familiar with Rule 144
promulgated under the Act, as presently in effect, and understands the resale
limitations imposed thereby and by the Act; and

 



 

 

 

2.2. At no time was any oral representation made to Davidson relating to the
Options, the Existing Shares, or the Shares which he obtained pursuant to the
Options, nor was Davidson presented with or solicited by any leaflet, public or
promotional material, newspaper or magazine article, radio or television
advertisement or any other form of general advertisement relating to the
Options, the Existing Shares, or Shares issued pursuant thereto.

 

3. Limitations on Disposition.

 

3.1. Transfers. Davidson agrees not to transfer the shares of Common Stock
issued or issuable upon Davidson’s exercise of the Options (the “Option
Shares”), except in accordance with the express terms of this Section 3 and
unless the proposed transferee (a) is not a direct or indirect competitor of
BioDrain and (b) agrees with BioDrain in writing to be bound by the terms and
conditions of Section 3 of this Agreement. Any attempted transfer in violation
of this Section 3 shall be void and of no effect.

 

3.2. Compliance with Securities Law. Without in any way limiting the
representations set forth above, Davidson further agrees not to make any
disposition of all or any portion of the 2008 or 2011 Option Shares, except in
compliance with applicable state securities laws and unless and until:

 

3.2.1. there is then in effect a registration statement under the Act covering
such proposed disposition and such disposition is made in accordance with such
registration statement;

 

3.2.2. such disposition is made in accordance with Rule 144 promulgated under
the Act; or

 

3.2.3. Davidson shall have (i) notified BioDrain of the proposed disposition,
(ii) furnished BioDrain with a statement of the circumstances surrounding the
proposed disposition and (iii) if requested by BioDrain, Davidson shall have
furnished BioDrain with an opinion of counsel, acceptable to BioDrain, to the
effect that such disposition will not require registration under the Act and
will be in compliance with applicable state securities laws.

 

3.3. Stock Certificate Legend. Davidson understands and acknowledges that each
certificate evidencing the Option Shares (or evidencing any other securities
issued with respect thereto pursuant to any stock split, stock dividend, merger
or other form of reorganization or recapitalization) shall bear, in addition to
any other legends which may be required by applicable state securities law, the
following legend:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (“ACT”), NOR HAVE THEY BEEN REGISTERED OR QUALIFIED
UNDER THE SECURITIES LAWS OF ANY STATE. NO TRANSFER OF SUCH SECURITIES WILL BE
PERMITTED UNLESS A REGISTRATION STATEMENT UNDER THE ACT IS IN EFFECT AS TO SUCH
SECURITIES, THE TRANSFER IS MADE IN ACCORDANCE WITH RULE 144 PROMULGATED UNDER
THE ACT, OR, IN THE OPINION OF COUNSEL, REGISTRATION UNDER THE ACT IS
UNNECESSARY IN ORDER FOR SUCH TRANSFER TO COMPLY WITH THE ACT AND WITH
APPLICABLE STATE SECURITIES LAWS.

 



 

 

 

4. Mutual General Releases.

 

4.1. Subject to Subsection 4.3 of this Section, BioDrain, Atlantic Partners
Alliance LLC, SOK Partners LLC, Joshua Kornberg, and Dr. Samuel Herschkowitz,
for and on behalf of themselves and their respective past, present, future and
former directors, officers, shareholders, members, owners, affiliates, assigns,
associates, partners, licensees, employees, insurers, attorneys, and all persons
or entities claiming or acting by, through, or in concert with them or any of
them (the “BioDrain Releasors”), shall, and do, hereby, collectively and
individually, release and forever discharge Davidson, and each of Davidson’s
past, present, and future partners, associates, spouses, insurers, and
attorneys, and all persons or entities claiming or acting by, through, or in
concert with them, of and from any and all actions, causes of action, claims for
relief, suits, obligations, debts, liens, contracts, promises, liabilities,
injuries to person or property, claims, predicate acts, demands, damages,
losses, costs, attorneys fees, or expenses, fixed or contingent, direct or
indirect, in law or in equity, whether or not they arise out of or are related
to the Action (“Claims”). The BioDrain Releasors acknowledge and agree that this
release is a general and unconditional release and that the BioDrain Releasors
do not reserve any rights whatsoever against Davidson or the other released
parties enumerated above, except to the extent those rights are created
expressly by this Agreement.

 

4.2. Subject to Subsection 4.3 of this Section, Davidson, for and on behalf of
Davidson and Davidson’s past, present, and future partners, associates, spouses,
insurers, or attorneys, and all persons or entities claiming or acting by,
through, or in concert with them, shall, and do, hereby, collectively and
individually, release and forever discharge BioDrain, Atlantic Partners Alliance
LLC, SOK Partners LLC, Joshua Kornberg, and Dr. Samuel Herschkowitz, and each of
their respective present, future and former directors, officers, shareholders,
affiliates, assigns, associates, partners, licensees, employees, insurers,
attorneys, and all persons or entities claiming or acting by, through, or in
concert with them or any of them, of and from any and all Claims, whether or not
they arise out of or are related to the Action. Further, Davidson is releasing
all claims related to his employment with BioDrain including: all claims for
discrimination and retaliation under any applicable federal, state, or local
law, including, for example, rights and claims of discrimination and retaliation
under the Minnesota Human Rights Act (“MHRA”), the St. Paul Human Rights
Ordinance (“SPHRO”), the Minneapolis Civil Rights Ordinance (“MCRO”), the Age
Discrimination in Employment Act (“ADEA”), the Older Workers Benefits Protection
Act (“OWBPA”); the Americans with Disabilities Act, and Title VII of the Civil
Rights Act of 1964 (“Title VII”); any claim for: breach of contract; wrongful
termination; illegal termination; constructive discharge; termination in
violation of public policy; breach of an implied contract; promissory estoppel;
defamation; invasion of privacy; fraud; retaliation; and infliction of emotional
distress; .all claims for any other unlawful employment practices arising out of
or relating to Davidson’s employment or Davidson’s separation from employment;
and all claims for any other form of employment compensation not provided in
this Agreement (“Employment Claims”). Davidson acknowledges and agrees that
Davidson’s release is a general and unconditional release and that Davidson does
not reserve any rights whatsoever against BioDrain or the other released parties
enumerated above, except to the extent those rights are created expressly by
this Agreement. This Agreement does not prohibit Davidson from filing an
administrative complaint, or an administrative charge of discrimination with, or
cooperating or participating in an investigation or proceeding conducted by, the
Equal Employment Opportunity Commission or other federal, local or state
regulatory or law enforcement agency. If Davidson has filed or files a charge or
complaint, Davidson agrees that the consideration that Davidson is receiving in
this Agreement completely satisfies any and all claims in connection with such
charge or complaint, and that Davidson is not entitled to any other monetary
relief of any kind with respect to the Claims and Employment Claims that
Davidson has waived in this Agreement. The foregoing release in this Section 4.2
shall not release or discharge Davidson’s rights or claim to ownership of
BioDrain stock described in Sections 1.1 and 1.2 above or his rights under the
stock options described in Section 1.3 above.

 



 

 

 

4.3. The foregoing releases in Subsections 4.1 and 4.2 of this Section shall not
release or discharge any claims for relief based upon or arising out of a breach
by any Settling Party of any of the obligations undertaken in or made under this
Agreement. Nothing in this Agreement shall be deemed to release any claims for
relief by any Settling Party that arise out of this Agreement, including, but
not limited to, any claims for non-performance or breach of any Settling Party
of any of the terms and conditions contained in this Agreement. Nothing in this
Agreement releases Mr. Davidson’s claim to ownership of BioDrain stock described
in paragraphs 1.1 and 1.2 above or his rights under the stock options described
in paragraph 1.3 above.

 

5. Rights to Counsel, Consider, Revoke, and Rescind

 

5.1. Davidson understands that BioDrain hereby advises Davidson to consult with
an attorney prior to signing this Agreement and Davidson acknowledges that he
has done so.

 

6. Risk of Discovery of New Facts.

 

6.1. Each Settling Party assumes the full risk of discovery of new or more
complete understanding of any fact or law pertaining to the Claims or Employment
Claims that, if presently known, would have affected this Agreement, the
decision of that Settling Party to enter into this Agreement, or that Settling
Party’s execution of the Agreement. Each Settling Party understands that there
is a risk that after the execution of this Agreement, facts different from, or
in addition to, those facts now known, or believed to be true, may be
discovered. Notwithstanding this, each Settling Party freely and knowingly
enters into this Agreement.

 



 

 

 

6.2. It is the intent of each Settling Party to this Agreement to release all
Claims and Employment Claims that such Settling Party has against the other
Settling Party as provided in Sections 4.1, 4.2 and 4.3, whether such Claims and
Employment Claims are known or unknown, with the exception of claims arising
from this Agreement. Each Settling Party hereby acknowledges that there is a
risk that, subsequent to the execution of this Agreement, such Settling Party
may discover, incur or suffer from Claims or Employment Claims, which were
unknown or unanticipated at the time this Agreement was executed. Each Settling
Party acknowledges that such Settling Party is assuming the risk of such
unanticipated Claims and Employment Claims, and agrees that this Agreement
applies thereto.

 

7. Costs and Fees. The Settling Parties shall bear their own fees and/or costs
incurred prior hereto in connection with any of their disputes or with this
Agreement.

 

8. Agreements of Davidson Relating to Confidentiality, Noncompetition and
Nonsolicitation. Davidson also hereby agrees as follows:

 

8.1. As used in this Agreement, “Confidential Information” includes, without
limitation, all patterns, compilations, programs, and know how; designs,
processes or formulae; software; market or sales information or plans, devices,
methods, concepts, techniques, processes, source codes, data capture
innovations, algorithms, user interface designs and database designs relating to
the Company’s products, services, systems or business; information acquired or
compiled by the Company concerning actual or potential clients/customers,
suppliers and business partners, including their identities, financial
information concerning their actual or prospective business operations, identity
and quantity of services and/or products provided by the Company, and any
unpublished written materials furnished by or about them to the Company; and
information concerning the Company’s ownership, management, financial condition,
financial operations, business activities or practices, sales activities,
marketing activities or plans, research and development, pricing practices,
legal matters, and strategic business plans. Notwithstanding the foregoing,
Confidential Information does not include information in the public domain or
generally known in the industry (unless due to breach of Davidson’s duties under
Section 8.2) or readily ascertainable from publicly available sources.

 

8.2. Davidson understands and agrees that his prior employment has created a
relationship of confidence and trust between him and the Company with respect to
all Confidential Information. Davidson represents and warrants that at all
times, Davidson has kept, and will continue to keep in confidence and trust, all
such Confidential Information, and has not and will not use or disclose any such
Confidential Information without the written consent of the Company, except as
may be required by law or legal process. Davidson agrees to take reasonable
security measures to prevent accidental or unauthorized disclosure of
Confidential Information.

 

8.3. Except as explicitly provided in this Agreement, Davidson has returned and
has not retained any documents, records, data, apparatus, equipment or other
physical property, whether or not pertaining to Confidential Information, which
were furnished to Davidson by the Company or were produced by Davidson in
connection with his employment.

 



 

 

 

8.4. Davidson represents and warrants that he has fully complied with the
post-employment restrictions contained in Section 8.4 of the Prior Agreement.

 

8.5. Davidson agrees that it could be difficult to measure any damages caused to
the Company which might result from any breach by him of the representations or
promises set forth in this Section 8, and that in any event money damages could
be an inadequate remedy for any such breach. Accordingly, Davidson agrees that
if he breaches, or proposes to breach, any portion of this Section 8, the
Company shall be entitled, in addition to all other remedies that it may have,
to seek an injunction or other appropriate equitable relief to restrain any such
breach.

 

9. No Reliance on Representations Not Set Forth in this Agreement; Independent
Judgment; Representations and Warranties; and Binding Effect of this Agreement.

 

9.1. Each Settling Party acknowledges that at no time has any individual or
entity made any representations, promises, or statements (whether oral or
written) regarding the meaning, scope, benefits or obligations arising from this
Agreement, except as set forth in this Agreement. Each Settling Party warrants
and represents that it has not been induced to enter into this Agreement on the
basis of any other representations, promises, or statements (whether oral or
written) made by any Settling Party at any time, except representations set
forth in this Agreement.

 

9.2. Each Settling Party declares and represents that such Settling Party has
made such investigation of the facts relating to the matters addressed in this
Agreement, as that Settling Party deems necessary. Each Settling Party further
represents and warrants that in executing this Agreement that Settling Party is
relying solely on such Settling Party’s own judgment, belief, and knowledge and
upon the advice and recommendation of that Settling Party’s counsel concerning
the nature, extent, and duration of such Settling Party’s rights and obligations
deriving from this Agreement.

 

9.3. Settling Party hereby represents and warrants that such Settling Party now
holds all right, title to, and interest in any Claim or Employment Claim
released by such Settling Party hereunder, and that such Settling Party has not
assigned or otherwise transferred any right, title or interest in its Claims or
Employment Claims released herein. Each Settling Party hereby covenants that it
shall not assign or otherwise transfer any right, title, or interest in any
Claims or Employment Claims released herein. Each Settling Party further
represents and warrants that, with the exception of claims in the Action, such
Settling Party is unaware of any other claims or lawsuits arising out of the
facts that are the subject of the Action or that are described in the Recitals.

 

9.4. This Agreement and each provision thereof shall be binding upon, and inure
to the benefit of, each Settling Party and such Settling Party’s respective
executors, administrators, representatives, successors, agents, and assigns.

 



 

 

 

10. Confidentiality of this Agreement. Each Settling Party agrees that this
Agreement and any and all discussions constituting or concerning the
negotiations leading to the Agreement shall be regarded as confidential and
privileged communications between the parties, and that neither they, nor their
counsel, will reveal or disclose such discussions or this Agreement to any other
person, except as required by law, regulation or legal process, as necessary to
enforce or comply with the terms of this Agreement, and Davidson may disclose
such information to his spouse on the condition that she agrees to be bound by
this confidentiality provision.

 

11. Authorization and Cooperation. Each Settling Party hereby represents and
warrants that such Settling Party has the requisite power and authority, and
each has taken all actions necessary, including obtaining the approval of
BioDrain’s board of directors (in the case of BioDrain), to execute and deliver
this Agreement, to consummate the transactions contemplated hereby and to
perform each of that Settling Party’s obligations hereunder, and no other
proceedings on such Settling Party’s part are necessary to authorize this
Agreement. If any additional acts are required to consummate the transactions
contemplated hereby and/or to perform any Settling Party’s obligations
hereunder, each Settling Party covenants in good faith promptly to perform such
additional acts, and to execute and deliver any documents that may be reasonably
necessary to give effect to the terms of this Agreement.

 

12. Governing Law/Venue. The Agreement shall be construed and governed in
accordance with the laws of the State of Minnesota, without regard to its rules
regarding conflicts of laws, and of the United States of America. Any action or
proceeding brought by any Settling Party to enforce this Agreement must be
brought, heard and decided only in the County of Dakota, Minnesota, and the
Settling Parties hereby waive any objections they may otherwise have to personal
jurisdiction or venue in said courts. In the event of a dispute hereunder, the
prevailing party shall be entitled to an award of reasonable attorney’s fees and
costs.

 

13. Interpretation. The Agreement shall be interpreted simply and fairly and not
strictly in favor of or against any Settling Party. To this end, the Settling
Parties agree that the terms of the Agreement are deemed to be the product of an
arm’s length negotiation and to have been jointly drafted.

 

14. Time of the Essence. Time is of the essence for all provisions of this
Agreement.

 

15. Modification. Any amendment, supplement or modification of any term or
condition of the Agreement must be in writing and signed by the Settling Party
or Settling Parties to be bound and charged.

 

16. Headings. This Agreement uses headings for convenience and ready reference
only. Such headings are not part of the terms hereof, and are not to be used or
construed to define, limit, extend, modify or otherwise alter the terms and
scope of this Agreement.

 



 

 

 

17. Execution in Counterparts. This Agreement may be executed and delivered in
counterparts by the Settling Parties which, when taken together, shall
constitute one and the same instrument and this Agreement, when executed by all
of the Settling Parties, shall be binding on each of the Settling Parties, even
though each may have executed separate counterparts of this Agreement. Facsimile
or emailed signatures shall be deemed as effective as original signatures for
all purposes, but originals shall be provided by each Settling Party to the
other Settling Parties.

 

18. Entire Agreement. This Agreement, the certificates reflecting the Existing
Shares and the 2011 Option Shares, and the 2008 Option Agreement, as modified in
this Agreement, constitute the entire agreement between the Settling Parties,
are fully integrated, and supersede all other prior and contemporaneous oral and
written agreements, negotiations, representations, understandings, and
discussions of the Settling Parties, including the Prior Agreement. In entering
the Agreement, no Settling Party is relying upon any promises, warranties,
representations, facts, definitions, or inducements not specifically set forth
in this Agreement.

 

PLEASE READ THIS DOCUMENT CAREFULLY. IT CONTAINS A GENERAL RELEASE OF CLAIMS AND
EMPLOYMENT CLAIMS KNOWN AND UNKNOWN.

 

IN WITNESS WHEREOF, the Settling Parties have executed and delivered this
Agreement.

 

THE UNDERSIGNED HAVE EACH READ THE FOREGOING AGREEMENT AND AGREE TO ITS TERMS
AND CONDITIONS.

 

[SIGNATURES ON FOLLOWING PAGE]

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



 

 

 

Dated:   September 15, 2013 Skyline Medical Inc. formerly known as      
BioDrain Medical, Inc.               Signed: /s/ Joshua Kornberg       By:
Joshua Kornberg       Its: Chief Executive Officer         Dated: September 11,
2013 Atlantic Partners Alliance LLC               Signed: /s/ Samuel
Herschkowitz       By: ______________________________       Its:
______________________________         Dated: September 15, 2013 SOK Partners
LLC               Signed: /s/Joshua Kornberg       By:
______________________________       Its:
                                                                           
Dated: September 15, 2013   Joshua Kornberg       Signed: /s/ Joshua Kornberg  
      Dated: September 11, 2013   Dr. Samuel Herschkowitz       Signed: /s/
Samuel Herschkowitz         Dated: September 12, 2013   Kevin Davidson      
Signed: /s/ Kevin Davidson

 

 

